9:18-cv-00246-DCN      Date Filed 04/15/20      Entry Number 77        Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    JAMES W. MCGLOTHLIN,                   )
                                           )
                      Plaintiff,           )
                                           )                 No. 9:18-cv-00246-DCN
                vs.                        )
                                           )                     ORDER
    KEVIN N. HENNELLY,                     )
                                           )
                      Defendant.           )
    _______________________________________)

           The following matter is before the court on plaintiff James W. McGlothlin’s

    (“McGlothlin”) motion for determination of dispositive motion deadline, ECF No. 60;

    defendant Kevin N. Hennelly’s (“Hennelly”) motion for summary judgment, ECF No.

    61; and McGlothlin’s motion for partial summary judgment, ECF No. 62. For the

    reasons set forth below, the court find as moot the motion for determination of a

    dispositive motion deadline, grants Hennelly’s motion for summary judgment, and denies

    McGlothlin’s motion for partial summary judgment.

                                      I. BACKGROUND

           This matter arises from Hennelly’s alleged defamation of McGlothlin through a

    Facebook post and a comment on a local newspaper’s online article. Hennelly is a 65-

    year-old man who lives with his wife in Bluffton, South Carolina. ECF No. 62-6,

    Deposition of Kevin Hennelly (“Hennelly Depo.”) 7:24–8:23. He is not currently

    employed but previously worked in the utilities industry for 44 years. Hennelly Depo.

    27:6–32:3. Hennelly is involved in his community as the treasurer of the Beaufort

    County Republican Party and as an unpaid member of the Beaufort County Planning

    Commission. Hennelly Depo. 22:18–20; 27:15–16.

                                                1
9:18-cv-00246-DCN       Date Filed 04/15/20     Entry Number 77        Page 2 of 31




           Hennelly’s allegedly defamatory statements arose out of a controversy around the

    attempted rezoning of Hilton Head National Golf Course (“Hilton Head National”),

    located in Beaufort County, South Carolina. Hilton Head National is owned by Scratch

    Golf, LLC (“Scratch Golf”), and United Company is Scratch Golf’s parent company.

    McGlothlin is United Company’s sole shareholder, has been the chairman of its board

    since the company was formed, and serves as the company’s CEO. ECF No. 61-4,

    Deposition of James McGlothlin (“McGlothlin Depo.”) 8:11–9:12. In or around July

    2016,1 Scratch Golf submitted an application to Beaufort County to rezone Hilton Head

    National. There were multiple, well-attended public meetings regarding the rezoning

    application, and according to Paul Sommerville (“Sommerville”), the chairman of the

    Beaufort City Council at the time, members of the public “overwhelmingly opposed the

    rezoning.” ECF No. 61-6, Affidavit of Paul Sommerville (“Sommerville Aff.”) ¶ 8. The

    Beaufort County Council ultimately denied the rezoning application on May 22, 2017.2

           On May 12, 2017, an article about Hilton Head National was published on the

    website of The Island Packet, Hilton Head’s local newspaper (“The Island Packet

    Article”). ECF No. 1-2. The Island Packet Article described the beginnings of Hilton




           1
              The complaint alleges that the rezoning application was submitted in or around
    July 2016. Compl. ¶ 8. Neither party drew the court’s attention to any evidence that
    confirms this date, and the court was unable to find any evidence of this date in the
    record. Contrary to the complaint’s allegation, Paul Sommerville (“Sommerville”), the
    chairman of the Beaufort City Council at the time, recalled that the rezoning request was
    initiated in December 2016. ECF No. 61-6, Affidavit of Paul Sommerville
    (“Sommerville Aff.”) ¶ 3. Nevertheless, as it appears that the parties do not dispute the
    date of the application and because it is not essential for the resolution of the parties’
    motions, the court will assume the date of the application was July 2016.
            2
              Again, this date comes from the complaint, and there appears to be no evidence
    supporting the allegation. Nevertheless, the parties do not dispute the date nor does the
    specific date affect the court’s consideration of the issues before it.
                                                 2
9:18-cv-00246-DCN        Date Filed 04/15/20      Entry Number 77         Page 3 of 31




    Head National and the decline of the golf course industry, which prompted its owners’

    desire to rezone the property. The article then discussed the proposed rezoning, which

    included plans for 300 apartments, 300 homes, 500 hotel rooms, 400,000 square feet of

    retail space, 125,000 square feet of office space, a 400-bed assisted living facility, a

    1,500-seat performing arts center, a convention center, and a water park. The article

    contained quotes from Bill Palmer, the president of Scratch Golf, and Martin Kent

    (“Kent”), the president of the United Company. McGlothlin was mentioned in the article,

    described as “maintain[ing] a financial and personal interest in” Hilton Head National,

    but not quoted. Id. at 7.

           On May 14, 2017, Hennelly commented on The Island Packet Article, stating:

           It looks like they left out a few pertinent facts. The most glaring is the
           corrupt people involved. This guy Kent was Chief of Staff to the corrupt
           Governor of Virginia. he [sic] has never built a swing set never mind a
           300m dollar city!!! James Woodrow McGlothlin gave the corrupt Governor
           McDonald [sic] of Virginia [sic] wife a “no show” job. The McDonalds
           [sic] never reported the income, $36,000. These guys are crony capitalists
           and will break every rule in the book to get a government favor or handout.
           Let’s vote NO to zoning change and send these carpetbaggers packing.
           Let’s tell them loud and clear our elected officials are not for sale and are
           above reproach. Let’s support our honest elected officials and send these
           crooks back to Bristol[,] Virginia.

    ECF No. 1-2 at 10. Then on May 23, 2017, the day after the rezoning application was

    denied, Hennelly posted, in relevant part, the following statement about the rezoning

    issue on Facebook:

           The Island Packet gets an “incomplete” grade on their coverage of the issue.
           For some reason the [sic] refused to print the documented corruption of the
           owners of United Company. Martin Kent and James McGlothlin were up
           to their eyeballs in the recent scandals in Virginia with the Governor and
           his wife. McGlothlin gave the Governors [sic] wife a no show job at the
           heart of the ethical and criminal activity.




                                                  3
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77        Page 4 of 31




    ECF No. 1-3 at 3.3 Hennelly explained that “[e]verything [he] posted was based off of

    information [he] had read in the newspaper articles.” ECF No. 61-7, Affidavit of Kevin

    Hennelly (“Hennelly Aff.”) ¶ 11. Hennelly read multiple news articles about

    McGlothlin, including a Washington Post article entitled “Virginia governor’s wife was

    paid $36,000 as consultant to coal philanthropy.” Id. ¶ 9.

           That article reported that “Maureen McDonnell, the wife of Virginia’s governor,

    was paid $36,000 last year to attend a handful of meetings as a consultant to the

    philanthropic arm of one of the state’s major coal companies.” ECF No. 61-7 at 7. The

    “philanthropic arm” was the Frances G. and James W. McGlothlin Foundation, and

    Governor McDonnell reported on his annual financial disclosure forms that Mrs.

    McDonnell served as a paid trustee for the foundation. However, the article reported,

    McGlothlin said that Mrs. McDonnell was paid by United Company, as opposed to by the

    foundation.

           The article then explained that Virginia law requires elected officials to disclose

    any employer that pays their spouse more than $10,000 a year, and that if Governor

    McDonnell had indicated on his disclosure forms that Mrs. McDonnell was paid by

    United Company, the public could have concluded that Mrs. McDonnell made more than

    $10,000 annually. Instead, by listing her position as a paid trustee, the governor did not

    have to provide any information about the amount of money she was paid. The article

    noted that “[n]ews of this relationship comes as the FBI and Virginia State Police are




           3
             Hennelly posted another Facebook post related to the rezoning, which was
    included in McGlothlin’s complaint; however, because the court determined that it was
    not actionable defamation in a previous order, the court does not include it here.
                                                 4
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77         Page 5 of 31




    exploring the McDonnells’ finances” as part of a Virginia commonwealth attorney’s

    review of Governor McDonnell’s financial disclosures.

           The article further reported that McGlothlin said that Mrs. McDonnell attended

    two or three board meetings and connected the foundation to notable people in Richmond

    who might want to attend charitable events. The article then stated that “[f]or a few days

    of work, Maureen McDonnell picked up a salary nearly equivalent to the average starting

    pay of a Virginia teacher.” Id. at 8. The article included a statement by McGlothlin that

    indicated that he and his wife discussed the idea of Mrs. McDonnell working with the

    foundation over a dinner with Governor McDonnell and Mrs. McDonnell and

    characterized the relationship between the McGlothlins and McDonnells as “close.” Id.

    at 11. This information was also published in articles online by other new sources,

    including the Richmond Times-Dispatch; UP; the Roanoke Times; and WJLA, the ABC

    affiliate out of Washington, D.C., all of which Hennelly read. Hennelly also read several

    articles about McGlothlin. Hennelly Aff. ¶ 9.

           McGlothlin filed this action on January 30, 2018, bringing claims for defamation,

    negligence/gross negligence/recklessness, and injunctive relief based on Hennelly’s

    posts.4 Hennelly filed a motion to dismiss, which the court granted in part and denied in

    part. ECF No. 38. Specifically, the court dismissed McGlothlin’s negligence claim and



           4
              McGlothlin originally filed this action in federal court in the Middle District of
    Florida, where the case was dismissed for lack of personal jurisdiction. McGlothlin then
    filed this action.
            Moreover, Kent filed a defamation suit against Hennelly for the same comments.
    He originally filed suit in federal court in the Eastern District of Tennessee, where the
    suit was dismissed for lack of personal jurisdiction. Kent appealed the dismissal to the
    Sixth Circuit Court of Appeals, voluntarily dismissed the appeal after briefing was
    completed, and filed suit in this court on May 10, 2019. Kent v. Hennelly, 19-cv-01383-
    DCN.
                                                 5
9:18-cv-00246-DCN        Date Filed 04/15/20       Entry Number 77         Page 6 of 31




    held that several of Hennelly’s allegedly defamatory statements were inactionable. Now,

    the only remaining allegedly defamatory statements are that McGlothlin, as owner of

    United, engaged in “documented corruption” related to the McDonnell scandal and that

    McGlothlin “gave the corrupt Governor McDonald [sic] of Virginia[’s] wife a ‘no show’

    job at the heart of the ethical and criminal activity.” ECF No. 38 at 18.

            On November 21, 2019, McGlothlin filed an unopposed motion for determination

    of dispositive motion deadline. ECF No. 60. On November 29, 2019, Hennelly filed his

    motion for summary judgment. ECF No. 61. McGlothlin responded on January 13,

    2020, ECF No. 65, and Hennelly replied on January 30, 2020, ECF No. 70. McGlothlin

    filed a motion for partial summary judgment on December 1, 2019. ECF No. 62.

    Hennelly responded on January 15, 2020, ECF No. 67, and McGlothlin replied on

    February 3, 2020, ECF No. 71. The motions are all ripe for review.

                                          II. STANDARD

            Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the



                                                   6
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77        Page 7 of 31




    evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

    Id. “[A]t the summary judgment stage the judge’s function is not himself to weigh the

    evidence and determine the truth of the matter but to determine whether there is a

    genuine issue for trial.” Id. at 249. The court should view the evidence in the light most

    favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

                                       III. DISCUSSION

           As an initial matter, the court finds McGlothlin’s motion for a deadline for

    dispositive motions to be moot, as both parties have filed dispositive motions. While

    McGlothlin’s motion seeks partial summary judgment and only addresses the issue of

    Hennelly’s liability for McGlothlin’s defamation claim, there is no need for McGlothlin

    to file another motion for partial summary judgment on the issue of damages because the

    court finds that summary judgment in favor of Hennelly is warranted.

           Before diving into the parties’ substantive arguments, the court first addresses an

    evidentiary issue raised by McGlothlin. In arguing that McGlothlin is a public figure and

    a limited-purpose public figure, Hennelly relies heavily upon news articles. In response,

    McGlothlin notes that while the court may consider these articles in its public figure

    analysis, the court may not consider the substance of the articles because they are

    inadmissible hearsay. ECF No. 65 at 2 n.1. McGlothlin also states that Hennelly failed

    to present most of these articles to McGlothlin during McGlothlin’s deposition for

    authentication purposes and argues that unauthenticated articles should not be considered

    by the court. In response, Hennelly argues that most of the articles are not hearsay

    because they are not offered for the truth of the matter asserted but instead to show that

    McGlothlin has access to channels of communication. Hennelly also argues that several



                                                 7
9:18-cv-00246-DCN       Date Filed 04/15/20        Entry Number 77         Page 8 of 31




    of the articles are admissible because they either contain statements by McGlothlin,

    admissible as party-opponent statements, or because they are verified by McGlothlin’s

    corroborating testimony or discovery responses. Finally, Hennelly notes that courts

    routinely consider news articles in determining whether a plaintiff is a public figure.

           The parties seem to agree that the court can consider news articles for the purpose

    of determining whether McGlothlin is a public figure. To the extent the court considers

    the substance of a news article, the court will first determine whether the substance of the

    article is admissible and can be considered by the court.

           Now the court turns to the substantive arguments raised by the parties’ motions.

    Because there is overlap in the issues raised by the parties in their respective motions for

    summary judgment, the court will discuss the two motions and the issues that they raise

    together. Hennelly seeks summary judgment, arguing that (1) McGlothlin is both a

    general public figure and a limited-purpose public figure; (2) McGlothlin cannot prove

    actual malice or common law malice; and (3) McGlothlin cannot prove the falsity of his

    statements. McGlothlin seeks partial summary judgment on Hennelly’s liability for

    defamation. He argues that all of the necessary elements of a defamation action in South

    Carolina have been established; that McGlothlin is a private figure; and that even if the

    court finds McGlothlin to be a public figure, Hennelly acted with actual malice.

             “It is well established that tort liability under state law, even in the context of

    litigation between private parties, is circumscribed by the First Amendment.” Snyder v.

    Phelps, 580 F.3d 206, 217 (4th Cir. 2009), aff’d, 562 U.S. 443 (2011). As such, the court

    first considers the relevant First Amendment principles to determine what, if any,

    constitutional limitations are imposed upon McGlothlin’s defamation claim. The court



                                                   8
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77        Page 9 of 31




    then turns to its consideration of the elements of a South Carolina defamation claim. The

    court finds that McGlothlin is a private figure, meaning he does not have to prove actual

    malice to recover for defamation, but that summary judgment in favor of Hennelly is

    warranted because based on the evidence cited, no reasonable jury could find that

    Hennelly acted with common law malice.

           A. First Amendment Considerations

           The court must first determine whether McGlothlin is a public figure, sometimes

    referred to as a general-purpose public figure; a limited-purpose public figure; or a

    private figure. This determination dictates whether McGlothlin must show that Hennelly

    made his statements with actual malice, as public figures may only recover for

    defamation upon a showing of actual malice. Tharp v. Media Gen., Inc., 987 F. Supp. 2d

    673, 679 (D.S.C. 2013). “[T]he issue of whether the plaintiff is a public figure is a

    question of law for the court.” Fitzgerald v. Penthouse Int’l, Ltd., 691 F.2d 666, 669 (4th

    Cir. 1982). Deciding whether a particular plaintiff is a public or private figure has been

    described as “much like trying to nail a jellyfish to the wall.” Rosanova v. Playboy

    Enters., 411 F. Supp. 440, 443 (S.D. Ga.1976). Determining whether McGlothlin is a

    public figure requires the court to “look through the eyes of a reasonable person at the

    facts taken as a whole.” Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541, 1551 (4th

    Cir. 1994) (quotations omitted).

                   a. General-Purpose Public Figure

           Hennelly first argues that McGlothlin is a general-purpose public figure because

    he has extensive access to channels of effective communication and because he has

    invited attention and comment by virtue of his business, political, and charitable



                                                 9
9:18-cv-00246-DCN        Date Filed 04/15/20      Entry Number 77         Page 10 of 31




     activities. In response, McGlothlin argues that he has not attained the general notoriety in

     the community at issue here, Beaufort, South Carolina, to be considered a general-

     purpose public figure.

            To determine whether a plaintiff is a general-purpose public figure, courts focus

     on two considerations. The first is whether the plaintiff “enjoy[s] significantly greater

     access to the channels of effective communication and hence ha[s] a more realistic

     opportunity to counteract false statements than private individuals normally enjoy.”

     Gertz v. Robert Welch, Inc., 418 U.S. 323, 344 (1974). The second, and more important,

     consideration is that public figures “have assumed roles of especial prominence in the

     affairs of society” and therefore “invite attention and comment.” Id. However, Gertz

     cautions that “[a]bsent clear evidence of general fame or notoriety in the community, and

     pervasive involvement in the affairs of society, an individual should not be deemed a

     public personality for all aspects of his life.” Id. at 352; see also Blue Ridge Bank v.

     Veribanc, Inc., 866 F.2d 681, 687 (4th Cir. 1989) (“The attainment of general public

     figure status is not to be lightly assumed, even if the plaintiff is involved in community

     affairs, and requires clear evidence of such stature.”). Indeed, “[f]ew people . . . attain

     the general notoriety that would make them public figures for all purposes.” Waldbaum

     v. Fairchild Publications, Inc., 627 F.2d 1287, 1296 (D.C. Cir. 1980); see also Wolston v.

     Reader’s Digest Ass’n, Inc., 443 U.S. 157, 165 (1979) (explaining that only a “small

     group of individuals who” occupy “a position of such ‘persuasive power and influence’”

     are general purpose public figures.”). And as McGlothlin points out, the public figure

     inquiry focuses on the plaintiff’s notoriety in the community where the alleged

     defamation was published. See Gertz, 418 U.S. at 352 (requiring “general fame or



                                                   10
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77         Page 11 of 31




     notoriety in the community”); Waldbaum, 627 F.2d at 1295 n.22 (concluding “that

     nationwide fame is not required. Rather, the question is whether the individual had

     achieved the necessary degree of notoriety where he was defamed i.e., where the

     defamation was published”).

            The court finds that Hennelly has failed to demonstrate that McGlothlin is a

     general-purpose public figure. To show that McGlothlin is a general-purpose public

     figure, Hennelly cites to a plethora of evidence, including interviews of McGlothlin that

     have appeared in various media outlets, speeches that McGlothlin has given,

     McGlothlin’s charitable activities, and McGlothlin’s political involvement. ECF No. 61-

     1 at 10–12. Hennelly also argues that McGlothlin “actively courted” public attention

     “year after year” by appearing on the covers of several magazines and by attracting the

     attention of the press through his business, political, and charitable activities. ECF No.

     61-1 at 13. Hennelly cites to various articles that discuss McGlothlin’s leadership of the

     United Company, McGlothin’s political activity that, while not limited to, has primarily

     been focused in Virginia, and various donations made by McGlothlin that have resulted

     in many buildings at Virginia universities and colleges named after McGlothlin.

            Based on the evidence presented to the court, the court is not convinced that

     McGlothlin has “the widespread power or pervasive influence necessary to affect the

     resolution of public issues in a manner which elevates [him] to a general-purpose public

     figure.” Blue Ridge Bank, 866 F.2d at 687. While the evidence cited by Hennelly

     certainly indicates that McGlothlin is active in various aspects of public life, the court

     finds that he does not rise to the level of notoriety required to be a general-purpose public

     figure. Tavoulareas v. Piro, 817 F.2d 762, 772 (D.C. Cir. 1987) (finding the plaintiff to



                                                  11
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77         Page 12 of 31




     be “a highly prominent individual, especially in business circles, but his celebrity in

     society at large does not approach that of a well-known athlete or entertainer—apparently

     the archetypes of the general-purpose public figure”). As such, the court finds that

     McGlothlin is not a general-purpose public figure in Beaufort County, South Carolina.

                    b. Limited-Purpose Public Figure

            Hennelly alternatively argues that McGlothlin is a limited-purpose public figure

     both for the purpose of the public controversy over the rezoning of Hilton Head National

     and for the purpose of comment on the controversy surrounding the McDonnells (the

     “McDonnell scandal”).5 In response, McGlothlin argues that he is not a limited-purpose

     public figure with respect to the Hilton Head National rezoning by summarily denying

     that four of the five factors discussed below are met. As for the McDonnell scandal,

     McGlothlin argues that the allegedly defamatory statements at issue here involve the

     dispute over the Hilton Head National rezoning and that Hennelly improperly conflates

     the two public controversies.

            The Fourth Circuit uses the following five-part test that, if satisfied, establishes

     that a person is a limited-purpose public figure:

            (1) the plaintiff had access to channels of effective communication; (2) the
            plaintiff voluntarily assumed a role of special prominence in a public
            controversy; (3) the plaintiff sought to influence the resolution or outcome
            of the controversy; (4) the controversy existed prior to the publication of the
            defamatory statements; and (5) the plaintiff retained public figure status at
            the time of the alleged defamation.




            5
              To provide some context, Governor McDonnell was convicted of public
     corruption after he left office, and his conviction was subsequently overturned by the
     United States Supreme Court. The Washington Post article that Hennelly read was
     published prior to the former governor’s conviction, and Hennelly read the article after
     the former governor’s conviction had been overturned.
                                                  12
9:18-cv-00246-DCN        Date Filed 04/15/20       Entry Number 77        Page 13 of 31




     Fitzgerald v. Penthouse Int’l, Ltd., 691 F.2d 666, 668 (4th Cir. 1982). The court first

     considers the Hilton Head National rezoning and then considers the McDonnell scandal.

                             i. Hilton Head National

            The court has already held that the rezoning of Hilton Head National is an issue of

     public concern, McGlothlin v. Hennelly, 370 F. Supp. 3d 603, 616 (D.S.C. 2019), and

     McGlothlin does not dispute that the issue is a public controversy for the purposes of the

     limited-purpose public figure test. Therefore, the court begins its analysis the second and

     third factors, which the Fourth Circuit calls “[t]he heart of five-factor test.” Carr v.

     Forbes, Inc., 259 F.3d 273, 280 (4th Cir. 2001). The Fourth Circuit “sometimes

     combine[s]” these two factors “into the question of ‘whether the plaintiff has voluntarily

     assumed a role of special prominence in a public controversy by attempting to influence

     the outcome of the controversy.’” Id. (quoting Reuber v. Food Chem. News, Inc., 925

     F.2d 703, 709 (4th Cir. 1991)). As such, the question is whether McGlothlin voluntarily

     assumed a role of special prominence in the Hilton Head rezoning by attempting to

     influence the outcome of the rezoning.

            Hennelly argues that this case is factually indistinguishable from Carr, in which

     the Fourth Circuit found that the plaintiff was a limited-purpose public figure. In Carr,

     the plaintiff, Carr, was the president and CEO of a company called Interwest

     Management, Inc. (“Interwest”), which developed public infrastructure projects with

     public-private financing methods and was controlled by another company called DLR.

     259 F.3d at 275. In 1991, Interwest contracted with officials in Apache Junction, Arizona

     to build a sewer system. However, the project was unsuccessful. Interwest “apparently

     relied on unreasonably optimistic projections and an erroneous database of potential



                                                   13
9:18-cv-00246-DCN         Date Filed 04/15/20      Entry Number 77        Page 14 of 31




     customers,” which caused the project to fail. Id. at 276. The project was financed by

     bonds issued by Allstate Insurance Company, and Allstate sued all members of Interwest

     for fraud.

                  In July 1995, South Carolina officials solicited bids to build the Southern

     Connector, a highway that would connect I-85 with I-385 in Greenville County.

     Interwest created a new corporation, Interwest Carolina, LLP, to bid on the project, and

     Interwest Carolina won the bid. Interwest Carolina was also controlled by DLR, and Carr

     has no ownership stake in the company. Nevertheless, Carr served as the project

     manager and behind-the-scenes facilitator. The Southern Connector project quickly

     became controversial—opponents of the project claimed that the project required a local

     referendum and filed suit, and state officials became concerned about Interwest

     Carolina’s honesty and competency after they learned of Allstate’s fraud suit against

     Interwest. In the midst of these controversies, Forbes magazine published an article

     about Carr that suggested he was “a shady businessman with a troubled history.” Id. at

     277. The article spoke negatively about Carr as well as the Apache Junction project and

     the Southern Connector project. As a result of the article, DLR fired Carr, and Carr filed

     a defamation suit against Forbes.

            In considering whether Carr was a limited-purpose public figure, the Fourth

     Circuit focused its attention on the combination of the second and third factors of its test,

     asking “whether the plaintiff has voluntarily assumed a role of special prominence in a

     public controversy by attempting to influence the outcome of the controversy.” Id. at

     280. The Fourth Circuit concluded that Carr did. First, the court explained Carr’s

     significant involvement in the two projects, which was the public controversy at issue.



                                                   14
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 15 of 31




     The Fourth Circuit noted that while Carr did not own Interwest, “the company was his

     brain-child” and he was the president and CEO. Id. The court explained that Carr “was,

     for all intents and purposes, solely in charge of the company’s activities” because he

     hired employees, selected the company’s projects and planned their operations, and put

     together the company’s deals. Id. Carr also made the decisions of Interwest’s

     development of Apache Junction and “played a critical role” in forming Interwest

     Carolina and supervising the Southern Connector project. Id.

            The Fourth Circuit also found that Carr “voluntarily injected himself into the

     public debate” because Carr attended public meetings, spoke out in favor of the Apache

     Junction project, wrote editorials in the local press, and was quoted in local media. Id. at

     281. And while Carr’s role in South Carolina was not quite as public, “it [was]

     uncontroverted that, at least behind the scenes, he managed the Southern Connector

     project in much the same way as he had managed the Apache Junction project.” Id. Carr

     negotiated with South Carolina public officials, was instrumental in creating the Southern

     Connector bid, and played a dominate role in building the Interwest Carolina team. As

     such, the Fourth Circuit concluded that “[i]f not the only force behind the project in South

     Carolina, Carr was clearly a strong and influential one.” Id. Considering all of these

     facts together, the Fourth Circuit held that Carr’s “acts created much of the controversy

     discussed in the [Forbes] article, and he voluntarily injected himself into much of the

     public imbroglio surrounding these projects.” Id.

            Here, McGlothlin is United Company’s sole shareholder, has been the chairman

     of its board since the company was formed, and serves as the company’s CEO.

     McGlothlin Depo. 8:11–9:12. United Company is the parent company of Scratch Golf,



                                                  15
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77          Page 16 of 31




     which is the company that submitted the rezoning application for Hilton Head National.

     In terms of McGlothlin’s involvement with Hilton Head National and the rezoning

     application, McGlothlin admitted that he was involved in the decision to try to rezone

     Hilton Head National, but he also stated that he was not involved in the rezoning

     application nor did he approve the application. McGlothlin Depo. 99:12–16; 102:1–6.

     Indeed, The Island Packet article noted that “[w]hile McGlothlin maintains a financial

     and personal interest in the [golf] course—Hilton Head National was the first golf course

     he was involved in developing—the daily operations and decision-making related to the

     proposed redevelopment fell to [Martin] Kent[, the president of United Company,] and

     [Bill] Palmer[, the president of Scratch Golf].” ECF No. 1-2 at 7.

            Moreover, McGlothlin did not attend any meetings about the rezoning in Beaufort

     County. McGlothlin Depo. 99:6–8. McGlothlin called Sommerville in May 2017 and

     “expressed the hope” that Sommerville would support the request for rezoning,

     Sommerville Aff. ¶¶ 2, 4–5, but this was the only time McGlothlin spoke to Mr.

     Sommerville about the rezoning application. McGlothlin Depo. 98:16–22. In addition,

     there is no evidence in the record that McGlothlin was ever quoted in the media about the

     rezoning during the controversy or published any editorials or the like about the issue.

            The court finds these facts to be dissimilar from those in Carr. While Carr and

     McGlothlin held the same or similar positions in their respective companies, Carr was

     much more involved in the day-to-day operations of the projects at issue—Carr planned

     the Apache Junction project and served as the project manager for the Southern

     Connector project. Here, McGlothlin was not involved in the rezoning application.

     While McGlothlin did reach out to a public official to garner support for the rezoning, he



                                                 16
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 17 of 31




     only did so once, compared to Carr’s multiple negotiations with South Carolina public

     officials. Another point of contrast is that McGlothlin did not attend any meetings in

     Beaufort County, and there is no evidence in the record to suggest that he ever published

     any editorials or the like, while Carr attended local meetings about the Apache Junction

     project, wrote editorials in the local press, and spoke out in favor of the project. While

     Carr’s involvement in the Southern Connector project was behind the scenes, as Hennelly

     argues McGlothlin’s involvement was here, the Fourth Circuit also considered Carr’s

     very public involvement in the Apache Junction project to conclude that he was a limited-

     purpose public figure. As such, the court is unconvinced that behind-the-scenes

     involvement alone is sufficient to find that a person is a limited-public purpose figure,

     especially when the relevant inquiry is whether the person “thrust[ed] himself into the

     forefront of public debate.” Carr, 259 F.3d at 278.

            In sum, while McGlothlin clearly had some involvement in the Hilton Head

     National rezoning, the evidence before the court does not show that he “voluntarily

     injected himself into much of the public imbroglio surrounding” the controversy. See id.

     at 281. Having found that the second and third factors of the five-part test are not met

     here, the court declines to consider the other factors and finds that McGlothlin is not a

     limited-purpose public figure for the purpose of the Hilton Head rezoning.

                            ii. McDonnell Scandal

            Hennelly also argues that McGlothlin is a limited-purpose public figure for

     purposes of the McDonnell scandal. Hennelly explains that while his comments

     primarily addressed the Hilton Head National rezoning, they also referenced the

     McDonnell scandal. Hennelly argues that an individual who associates himself with a



                                                  17
9:18-cv-00246-DCN        Date Filed 04/15/20       Entry Number 77        Page 18 of 31




     high-profile politician bears the risk of public comment on that relationship. In response,

     McGlothlin argues that the public controversy at issue is the Hilton Head National

     project, not the McDonnell scandal, and that because this litigation is focused on the

     Hilton Head National project, any public figure status based on the McDonnell scandal is

     improper.

            In considering whether a person is a limited-purpose public figure, the court must

     first determine “whether a public controversy gave rise to the defamatory statement.”

     Carr, 259 F.3d at 278.6 That determination “requires review of the scope of the alleged

     defamatory statements and the facts surrounding them.” Id. at 279. The Fourth Circuit

     has explained that “‘public controversy’ is a legal term of art; the term only encompasses

     a dispute ‘that in fact has received public attention because its ramifications will be felt

     by persons who are not direct participants.’” Id. (quoting Foretich, 37 F.3d at 1554). The

     parties do not seem to dispute that the McDonnell scandal is a public controversy; rather,

     they disagree over when the McDonnell scandal “gave rise to the defamatory statement.”

            The remaining allegedly defamatory statements in this action are that McGlothlin,

     as owner of United, engaged in “documented corruption” related to the McDonnell

     scandal and that McGlothlin “gave the corrupt Governor McDonald [sic] of Virginia[’s]

     wife a ‘no show’ job.” ECF No. 38 at 18. McGlothlin argues that “[o]nce that specific

     public controversy has been identified, the applicable defamatory statement must have

     been germane to the plaintiff’s participation in it.” ECF No. 65 at 7. In so arguing he




            6
              The court did not address this step in its analysis of McGlothlin’s limited-
     purpose public figure status as related to the Hilton Head National rezoning because the
     parties do not appear to dispute that the project was a “public controversy” that “gave rise
     to the defamatory statement.”
                                                   18
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 19 of 31




     relies on Waldbaum v. Fairchild Publications, Inc., which states that “the alleged

     defamation must have been germane to the plaintiff’s participation in the controversy.”

     627 F.2d 1287, 1298 (D.C. Cir. 1980). However, this “germaneness” requirement is part

     of Waldbaum’s three-part test to determine if a plaintiff is a limited-purpose public

     figure. See id. at 1298; see also Wells v. Liddy, 186 F.3d 505, 538 (4th Cir. 1999)

     (acknowledging hat the D.C. Circuit uses the three-part Waldbaum test, which includes

     considering whether the allegedly defamatory statement concerned the public

     controversy). As discussed above, the Fourth Circuit employs its own five-part test to

     determine if a plaintiff is a limited-purpose public figure. That test does not have a

     germaneness requirement that is comparable to Waldbaum’s test. Indeed, the court has

     been unable to find any case within the Fourth Circuit that applies Waldbaum’s

     germaneness requirement. As such, the court finds it inappropriate to consider this

     decision.

            Returning to the relevant law of this circuit, the court must determine “whether a

     public controversy gave rise to the defamatory statement.” Carr, 259 F.3d at 278. The

     controversy that caused Hennelly to make the statements he did was the Hilton Head

     National rezoning. Read in context, Hennelly’s statements about the McDonnell scandal

     were to note that the Island Packet “left out a few pertinent facts” about the Hilton Head

     National controversy and to highlight the Island Packet’s “refus[al] to print the

     documented corruption” and the fact that McGlothlin gave Governor McDonnell’s wife a

     “no show job at the heart of the ethical and criminal activity.” ECF No. 1-2; 1-3.

     However, Hennelly’s statements themselves were about the McDonnell scandal.

     Therefore, the court finds it plausible to consider both the Hilton Head National project



                                                  19
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 20 of 31




     and the McDonnell scandal to be public controversies that gave rise to Hennelly’s

     allegedly defamatory statements.

            Nevertheless, even assuming without deciding that the McDonnell scandal is the

     public controversy used to determine whether McGlothlin is a limited-purpose public

     figure, the court finds that McGlothlin is not a limited-purpose public figure in that

     context either. Hennelly cites to news articles that discussed the job that McGlothlin

     gave Mrs. McDonnell, that identified McGlothlin as a potential defense witness in the

     criminal prosecution of Governor McDonnell, and that described McGlothlin as having a

     close relationship with the McDonnells. However, focusing again on the heart of the

     Fourth Circuit’s limited-purpose public figure test, this evidence does not show that

     McGlothlin voluntarily assumed a role of special prominence in the McDonnell scandal

     or that he sought to influence the resolution or outcome of the McDonnell scandal.

     Hennelly argues that McGlothlin’s close association with the McDonnells warrants a

     limited-purpose public figure status, relying on Jankovic v. Int’l Crisis Grp. to argue that

     McGlothin’s “close political relationship” with the McDonnells “carried a risk of public

     scrutiny.” 822 F.3d 576, 587 (D.C. Cir. 2016). However, in Jankovic, the plaintiff did

     not merely have “close political relationship” to the politician. Instead, the evidence

     showed that “he was was [sic] an outspoken supporter, financial backer, and advisor” of

     the politician, he published articles in newspapers about the public controversy, and he

     “engaged in conduct that he knew markedly raised the chances that he would become

     embroiled in a public controversy.” Id. Here, there is no evidence of McGlothlin

     inserting himself into or speaking out about the McDonnell scandal. Instead, the

     evidence merely shows that McGlothlin had a relationship with the McDonnells.



                                                  20
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 21 of 31




     Similarly, in the other case relied upon by Hennelly, the plaintiff was not a limited-

     purpose public figure merely because he went on “weekend trips” with an infamous

     motorcycle gang. Marcone v. Penthouse Int’l Magazine For Men, 754 F.2d 1072, 1086

     (3d Cir. 1985). Instead, the Third Circuit found that the plaintiff was a limited-purpose

     public figure because the plaintiff’s “voluntary connection with motorcycle gangs—

     including his meetings at the Castle with Frey and his occasional weekend trips with

     them—in conjunction with the intense media attention” warranted such a status.

            In sum, even if the McDonnell scandal were to be considered as a public

     controversy for the purposes of the limited-purpose public figure analysis, the court finds

     that McGlothlin is not a limited-purpose public figure in the McDonnell scandal. As

     such, McGlothlin is a private figure and need not prove actual malice to recover for

     defamation.

            B. South Carolina Defamation Law

            Having determined that McGlothlin is a private figure, the court now turns to

     consider the elements of McGlothlin’s South Carolina defamation claim. McGlothlin

     argues that he has established each element of a South Carolina defamation action.

     Hennelly argues that summary judgment is warranted in his favor because McGlothlin

     cannot prove falsity and because McGlothlin cannot prove common malice. In addition,

     in response to McGlothin’s motion, Hennelly also argues that McGlothin’s purported

     damages of $110,395,000.00 are unsupported by the record.

            In order for a private plaintiff to bring a successful claim for defamation under

     South Carolina law, the plaintiff must prove: “(1) a false and defamatory statement was

     made; (2) the unprivileged publication of the statement was made to a third party; (3) the



                                                  21
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77         Page 22 of 31




     publisher was at fault; and (4) either actionability of the statement regardless of special

     harm or the publication of the statement caused special harm.” Kunst v. Loree, 817

     S.E.2d 295, 302 (S.C. Ct. App. 2018), reh’g denied (Aug. 16, 2018). Several

     presumptions accompany these elements. First, common law generally presumes that the

     statement is false. Holtzscheiter v. Thomson Newspapers, Inc., 506 S.E.2d 497, 506

     (S.C. 1998). In addition, when a statement is actionable per se, the defendant is

     presumed to have acted with common law malice,7 and the plaintiff is presumed to have

     suffered general damages. Erickson v. Jones St. Publishers, LLC, 629 S.E.2d 653, 664

     (S.C. 2006). As the Supreme Court of South Carolina has explained, “libel is a written

     defamation” and “essentially all libel is actionable per se.” Id. Therefore, in a

     defamation suit involving libel in which the plaintiff is a private figure, both common law

     malice and general damages are presumed.

            However, there are three important caveats that apply when the allegedly

     defamatory statement relates to a matter of public concern. First, the presumptions of

     common law malice and general damages do not apply, and instead the plaintiff must

     prove both common law malice and actual damages. Id. at 665. Second, the presumption

     that the statement is false does not apply, and the plaintiff must prove that the statement

     is false. Id. Finally, the plaintiff cannot recover punitive damages unless he proves by

     clear and convincing evidence that the defendant acted with constitutional actual malice.

     Id.




            7
               Common law malice, as opposed to negligence, is the standard of liability for
     private figure plaintiffs in South Carolina. Floyd, 2007 WL 4458924, at *3 n.3 (D.S.C.
     Dec. 17, 2007). The use of this standard has faced some criticism but nevertheless
     remains the law of South Carolina. Id.
                                                  22
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 23 of 31




            Notably, the Erickson court discussed these caveats as applying to cases in which

     the defendant was part of the media. Id. It appears that South Carolina courts have not

     considered whether the caveats apply in the context of a nonmedia defendant. However,

     in describing these caveats, the Erickson court relies on federal law. Id. (citing Gertz,

     418 U.S. at 346–50; Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 775–79

     (1986)). In Snyder, the Fourth Circuit found any distinction between media defendants

     and non-media defendants in defamation actions to be meaningless. 580 F.3d at 219

     n.13. Therefore, the court finds that the caveats articulated in Erickson apply here, 8

     where the defendant is not part of the media and there is no dispute that the matter at

     issue here is one of public concern. As such, in order to succeed on his defamation claim,

     McGlothlin must prove common law malice, actual damages, and that Hennelly’s

     statements were false. See Tharp, 987 F. Supp. 2d at 681–82 (“[B]ecause Plaintiff is a

     private figure plaintiff and the alleged defamatory statements were of public concern,

     South Carolina state law requires the Plaintiff ‘to plead and prove common law malice,

     demonstrate the falsity of the statements, and show actual injury in the form of general or

     special damages.’” (quoting Floyd, 2007 WL 4458924, at *3)). The court finds that no

     reasonable jury could find that Hennelly acted with common law malice and declines to

     address whether McGlothlin suffered actual damages and whether Hennelly’s statements

     were false.




            8
              Hennelly clearly agrees with this position. ECF No. 61-1 at 42 n.132. With
     regard to McGlothlin’s position, he agrees that he must prove common law malice and
     actual damages. ECF No. 62-1 at 8–9; ECF No. 71 at 4–5. He never discusses which
     party bears the burden of proving falsity; however, it would be illogical and a distinction
     without meaning for McGlothlin to claim that only two of the three caveats apply here.
                                                  23
9:18-cv-00246-DCN       Date Filed 04/15/20       Entry Number 77        Page 24 of 31




            Common law malice is a concept that is distinct from actual malice. Hainer v.

     Am. Med. Int’l, Inc., 492 S.E.2d 103, 106 n.7 (S.C. 1997). Actual malice means “that the

     defendant made the statement ‘with knowledge that it was false or with reckless disregard

     of whether it was false or not.’” Reuber v. Food Chem. News, Inc., 925 F.2d 703, 714

     (4th Cir. 1991) (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 280 (1964)).

     Common law malice “can mean the defendant acted recklessly or wantonly, or with

     conscious disregard of the plaintiff’s rights.” Hainer, 492 S.E.2d at 107. The term “has

     also been defined as meaning ‘the defendant was actuated by ill will in what he did, with

     the design to causelessly and wantonly injure the plaintiff; or that the statements were

     published with such recklessness as to show a conscious indifference towards plaintiff’s

     rights.’” Id. (quoting Jones v. Garner, 158 S.E.2d 909, 914 (S.C. 1968)). “Whether

     malice is the incentive for a publication is ordinarily for the jury to decide.” Murray v.

     Holnam, Inc., 542 S.E.2d 743, 751 (S.C. Ct. App. 2001). “Proof that statements were

     published in an improper and unjustified manner is sufficient evidence to submit the issue

     of actual malice to a jury.” Id.

            As an initial matter, Hennelly argues that McGlothlin’s failure to discuss or even

     mention the issue of common law malice in his motion for summary judgment is fatal to

     his motion. Hennelly notes that McGlothlin addresses constitutional actual malice, but

     that the two standards are distinct, meaning discussion of one does not constitute

     discussion of the other. In response, McGlothlin claims that he “made reference, and

     cited authority related, to the necessary components of malice, including common law

     malice” in his motion and in his response to Hennelly’s motion, citing to those portions.

     ECF No. 71 at 4 n.2 (citing ECF No. 62 at 9–10 and ECF No. 65 at 8 n.4).



                                                  24
9:18-cv-00246-DCN       Date Filed 04/15/20      Entry Number 77        Page 25 of 31




            Turning first to McGlothlin’s motion, McGlothlin cites to pages 9 and 10 for his

     discussion of common law malice. However, that portion of his motion is titled “The

     Defendant made his false and defamatory statements with actual malice” and only

     discusses constitutional actual malice. ECF No. 62-1 at 9–10. Indeed, the term

     “common law malice” does not appear at all in McGlothlin’s motion for summary

     judgment.

            In the portion McGlothlin cites to within his response to Hennelly’s motion,

     which is just one footnote, McGlothlin stated that “[t]he burden of establishing actual

     malice is much higher than common law malice. Holtzscheiter v. Thomson Newspapers,

     Inc., 506 S.E.2d 497, [503] n.9 (S.C. 1998). Since the Defendant acted with actual

     malice when he made the false and defamatory statements at issue, a discussion on

     common law malice here is moot.” ECF No. 65 at 8 n.4. This statement of law is not

     quite accurate. As the magistrate judge in Fields v. Richland Cty. Sheriff’s Dep’t

     explained:

            In other words, common law actual malice is more broadly defined than the
            actual malice used in New York Times and, thus, actions that fall within the
            New York Times definition, i.e., that the defendant made a statement with
            reckless disregard of its falsity, also fall within the common law actual
            malice definition, i.e., that the defendant’s actions were reckless or wanton
            and consciously indifferent to plaintiff’s rights, but not necessarily vice
            versa.

     2018 WL 4560538, at *6 (D.S.C. May 25, 2018), report and recommendation adopted,

     2018 WL 4001830 (D.S.C. Aug. 22, 2018). In other words, there is overlap between

     constitutional actual malice and common law malice: recklessness. Moreover, there are

     two definitions of common law malice: recklessness or acting with ill will. Hainer, 492

     S.E.2d at 107. While there is overlap with regard to recklessness, the Supreme Court has



                                                 25
9:18-cv-00246-DCN        Date Filed 04/15/20      Entry Number 77         Page 26 of 31




     cautioned that “[a]ctual malice under the New York Times standard should not be

     confused with the concept of malice as an evil intent or a motive arising from spite or ill

     will.” Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 510 (1991). Therefore, to

     the extent a plaintiff seeks to prove common law malice by showing that “the defendant

     was actuated by ill will in what he did, with the design to causelessly and wantonly injure

     the plaintiff,” see Hainer, 492 S.E.2d at 107, that plaintiff cannot rely on constitutional

     actual malice.

            In light of the “recklessness” overlap between the two types of malice, the court

     looks to McGlothlin’s argument about recklessness in his discussion of constitutional

     actual malice to analyze any argument about common law malice. McGlothlin does,

     albeit very briefly, argue that Hennelly acted with reckless disregard for the truth.9 In a

     footnote in his motion for summary judgment, McGlothin argues, without citation to any

     evidence, that “even circumstantial evidence that the Defendant took no steps to insure

     [sic] the accuracy and correctness of internet research has been previously found by this

     Court to be sufficient to show reckless disregard for the truth.” ECF No. 62-1 at 10 n.1.

     In so arguing, McGlothlin relies on Floyd v. WBTW, 2007 WL 4458924 (D.S.C. Dec.

     17, 2007). In Floyd, the defendant news station ran a story in which it reported that the

     plaintiff’s medical license had been suspended due to addiction to alcohol or drugs. 2007

     WL 4458924 at *1. The defendants submitted affidavits to show that the incorrect news

     story was the result of a simple transcription error, and there was circumstantial evidence




            9
               McGlothin’s argument about actual malice focuses primarily on the alternative
     definition of actual malice: knowledge of falsity. However, McGlothin makes no
     argument nor provides any legal authority to suggest that a showing of knowledge of
     falsity constitutes common law malice under South Carolina law.
                                                  26
9:18-cv-00246-DCN        Date Filed 04/15/20         Entry Number 77      Page 27 of 31




     that no precautionary measures were in place to protect again this type of reporting error.

     As such, the court concluded that “[b]ecause there is circumstantial evidence that

     Defendants took no steps to ensure the web story’s accuracy or correctness, a reasonable

     juror might conclude that Defendants published the statement concerning Plaintiff with

     reckless disregard for the truth.” Id. at *4.

            That is not what happened here. As Hennelly points out, the uncontroverted

     evidence shows that Hennelly made his statements because of his research, not in spite of

     failing to conduct research to ensure his statements’ accuracy. Hennelly researched

     McGlothlin and read a number of articles about McGlothlin prior to making his

     statements. Hennelly Depo. 49:11–16. Hennelly explained that “[t]here were numerous

     statements in many of those articles relating to this particular problem, which was an

     ethic’s [sic] violation, as [he] understood the articles, in the State of Virginia. And there

     were several people involved with that ethic’s [sic] violation.” Henelly Depo. 50:13–18.

     Moreover, in his affidavit, Hennelly attested to the following:

            I viewed these newspapers as credible sources, especially the Washington
            Post. I had relied on these newspapers as sources of information in the past.
            I had no reason to doubt the veracity of the information I read nor the
            accuracy of the statements that I posted. Indeed, all of my comments were
            based on evidence I believed to be truthful.

     Hennelly Aff. ¶ 14. Not only does McGlothlin fail to point to any “circumstantial

     evidence that the [Hennelly] took no steps to [ensure] the accuracy and correctness of

     internet research,” ECF No. 62-1 at 10 n.1, but the evidence presented to the court

     indicates just the opposite—that Hennelly researched McGlothlin, read multiple

     newspaper articles about the issues, and had no reason to doubt the veracity of the




                                                     27
9:18-cv-00246-DCN         Date Filed 04/15/20     Entry Number 77        Page 28 of 31




     information he read.10 As such, McGlothin’s reliance on Floyd is misplaced, and in

     combination with his failure to cite to any evidence, the court concludes that no

     reasonable jury could find that Hennelly’s actions were reckless.

            Turning to McGlothin’s explicit common law malice argument, McGlothlin fails

     to present any argument in his motion for summary judgment as to common law malice;

     however, he does make an argument about common law malice in his reply brief. The

     court generally declines to consider arguments raised for the first time in a reply brief.

     Local Rule 7.07 permits the filing of a reply when “a party desir[es] to reply to matters

     raised initially in a response to a motion.” Local Civ. Rule 7.07 (D.S.C.) (emphasis

     added); see also Allen v. Enabling Techs. Corp., 2016 WL 4240074, at *4 (D. Md. Aug.

     11, 2016) (“The purpose of a reply is to address counter-points made in an opposition. In

     general, a reply memorandum should be focused, direct, and include no new argument.”

     (internal citation omitted)). Nevertheless, because the court prefers to resolve issues on

     their merits as opposed to based on default, the court will consider McGlothlin’s

     argument about common law malice made in his reply brief.

            McGlothlin argues that, based on excerpts from Hennelly’s deposition, Hennelly

     clearly understood the gravity of falsely accusing someone of committing a crime or

     ethical violation but did not hesitate to accuse McGlothlin of both, evincing ill will,

     recklessness, and/or conscious indifference to McGlothlin’s rights. McGlothlin points to

     a portion of Hennelly’s deposition in which Hennelly was asked if he would “agree that

     calling people corrupt might damage those people’s reputation,” Hennelly responded

     “[n]ot necessarily.” Hennelly Depo. 54:19–21. It’s not clear to the court how Hennelly’s



            10
                 In other words, Hennelly did not rely on “fake news.”
                                                  28
9:18-cv-00246-DCN         Date Filed 04/15/20      Entry Number 77        Page 29 of 31




     disagreement on whether calling someone corrupt might damage their reputation evinces

     ill will or reckless or conscious disregard to McGlothin’s rights. If Hennelly had agreed

     that calling someone corrupt does damage a person’s reputation and then admitted to

     calling McGlothlin corrupt, that could possibly show that Hennelly’s statement was made

     with ill will, recklessness, or conscious disregard to McGlothlin’s rights. But the fact that

     Hennelly does not believe that calling someone corrupt necessarily damages a person’s

     reputation suggests the opposite of what McGlothlin must prove to show common law

     malice.

               McGlothlin also relies on the following exchange to show common law malice:

               Q: So you’d be okay with people stating that you’re a criminal in a public
               forum?
               A: No.
               Q: Why not?
               A: It’s not true.
               ...
               Q: And, as discussed multiple times, you had no information that would
               lead you to believe that either [Mr. McGlothlin] or [Mr. Kent] had ever been
               convicted of a crime?
               A: I answered that question, yeah.

     Hennelly Depo. 70:1–5; 14–18. Again, the court is not clear how this is evidence of

     Hennelly acting with ill will, recklessly, or with conscious disregard to McGlothlin’s

     rights. Hennelly never stated that McGlothlin was convicted of a crime,11 so the fact that

     Hennelly had no information that led him to believe that McGlothlin was convicted of a

     crime is irrelevant. Finally, McGlothlin notes in a footnote that “[m]any of the

     Defendant’s responses during his deposition pushed the bounds of credulity.” ECF No.



               11
              The only reference to crime in Hennelly’s statements is that “McGlothlin gave
     the Governors [sic] wife a no show job at the heart of the ethical and criminal activity.”
     ECF No. 1-3 at 3. No reasonable juror could understand this statement to mean that
     McGlothlin had been convicted of a crime.
                                                   29
9:18-cv-00246-DCN        Date Filed 04/15/20       Entry Number 77         Page 30 of 31




     71 at 5. However, the court cannot make credibility determinations during its

     consideration of motions for summary judgment. Jacobs v. N.C. Admin. Office of the

     Courts, 780 F.3d 562, 569 (4th Cir. 2015). Therefore, whether Hennelly’s deposition

     testimony “pushed the bounds of credulity” plays no role in the court’s analysis.

            This evidence is the only evidence that McGlothlin cites to show that Hennelly

     acted with common law malice. The Federal Rules of Civil Procedure provide that when

     considering a motion for summary judgment, “[t]he court need consider only the cited

     materials.” Fed. R. Civ. P. 56(c)(3). Moreover, as the Fourth Circuit has explained,

     judges “are not like pigs, hunting for truffles buried in briefs. Similarly, it is not our job

     to wade through the record and make arguments for either party.” Hensley on behalf of

     N. Carolina v. Price, 876 F.3d 573, 581 (4th Cir. 2017). Based on the evidence and

     arguments presented to the court, no reasonable jury could find that Hennelly acted with

     common law malice. As such, there is no genuine issue of material fact as to this

     element, and summary judgment is warranted in favor of Hennelly.12




            12
                Because summary judgment is warranted in favor of Hennelly on McGlothlin’s
     defamation claim, summary judgment is also warranted on McGlothlin’s claim seeking
     injunctive relief. That claim asks the court to permanently enjoin Hennelly from making
     any more defamatory statements, and having found that McGlothlin’s defamation claim
     fails, any injunctive relief for any future defamatory statements would be based on pure
     conjecture.
                                                   30
9:18-cv-00246-DCN     Date Filed 04/15/20    Entry Number 77      Page 31 of 31




                                    IV. CONCLUSION

            For the reasons set forth above, the court FIND AS MOOT the motion for

     determination of a dispositive motion deadline, GRANTS Hennelly’s motion for

     summary judgment, and DENIES McGlothlin’s motion for partial summary judgment.

            AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

     April 15, 2020
     Charleston, South Carolina




                                              31
